United States Court of Appeals
                       For the Eighth Circuit
                   ___________________________

                           No. 15-3640
                   ___________________________

                            Michael John Bui

                  lllllllllllllllllllll Plaintiff - Appellant

                                      v.

                          U.S. Attorney’s Office

                  lllllllllllllllllllll Defendant - Appellee
                                 ____________

                Appeal from United States District Court
               for the District of Minnesota - Minneapolis
                              ____________

                         Submitted: May 2, 2016
                           Filed: May 4, 2016
                             [Unpublished]
                             ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.
       Michael Bui appeals after the District Court1 dismissed his petition for a writ
of mandamus. Upon careful de novo review, see Hart v. United States, 630 F.3d
1085, 1088 (8th Cir. 2011) (reviewing de novo the dismissal of a complaint for lack
of subject-matter jurisdiction based on sovereign immunity), we conclude that
dismissal was proper, see Borntrager v. Stevas, 772 F.2d 419, 420 (8th Cir.)
(“[M]andamus may issue against an officer of the United States only when the
plaintiff has a clear right to relief, the defendant has a clear duty to perform the act
in question, and the plaintiff has no adequate alternative remedy.”), cert. denied, 474
U.S. 1008 (1985); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (noting that
a pleading “must contain sufficient factual matter” to state a claim that is plausible
on its face in order to avoid dismissal); In re Lombardi, 741 F.3d 888, 893–94 (8th
Cir.) (en banc) (explaining the standards for granting a petition for writ of
mandamus), cert. denied, 134 S. Ct. 1790 (2014). Accordingly, we affirm.
                         ______________________________




      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Franklin L. Noel, United States Magistrate Judge for the District of Minnesota.

                                          -2-